.
DETAILED ACTION

Allowable Subject Matter
Claims 1-2, 5-11, and 13-16 are allowed. 
The following is an examiner’s statement of reasons for allowance: Regarding this invention of an air supply system for a turbine engine Prior art   Drew (US 5,511,385), Fox ‘724 (US 2016/0214724), Fox ‘723 (US 2016/0214723), and Dooley (US 2011/0192170)  teaches a at least two bleed sources configured to provide bleed air, wherein each bleed source comprises an engine or an auxiliary power unit, and an oil as lubricant for the engine or the auxiliary power unit; at least one air conditioning pack for cooling the bleed air from the bleed sources; and a plurality of bleed ducts, wherein each bleed duct connects one of the bleed sources to the at least one air conditioning pack, a plurality of first detectors, wherein each first detector is associated with only one of the at least two bleed sources and the plurality of first detectors are configured for detecting a substance specific for the oil, wherein the substance specific for the oil is a substance containing a carbonyl group or a substance containing a carboxyl group, and wherein the substance specific is a production of an oxidation reaction or a hydrolysis reaction of the oil.
However, the prior art of record neither discloses nor makes obvious the combination set forth in the independent claims, and especially does not show “second detector in the at least one air conditioning pack, the second detector for detecting a substance specific containing a carbonyl group or a substance containing a carboxyl group, and wherein the substance specific is a production of an oxidation reaction or a hydrolysis reaction of the oil”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any comments necessary by applicant must be submitted no later than the payment of the issue and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODOLPHE ANDRE CHABREYRIE whose telephone number is (571)272-3482.  The examiner can normally be reached on 8:30-18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.A.C./
 Examiner, Art Unit 3741  
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741